DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 8, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (US 2017/0324988).

As for claim 8, Fan teaches a method for transmitting data, applicable to an operating terminal device, the method comprising: 
establishing a communication connection with a gateway device (paragraph [0027] describes a TCP connection is established between a gateway and a content server), and determining target display content of at least one display terminal device (paragraph [0044] describes the rendering device sends a request message to the content server to seek playing position when the content playing is switched, the content server receives the requested message and sends the requested content from that playing point to the rendering device); and 
sending display content information of the at least one display terminal device by the gateway device to the at least one display terminal device (paragraph [0044] describes the rendering device sends a request message to the content server via the connection between the rendering device and the gateway), the display content information being generated based on the target display content of the at least one display terminal device (paragraph [0044] describes the request message seeks playing position when the content playing is switched and the requested content from that playing point is sent to the rendering device).  

As for claim 13, Fan teaches wherein establishing a communication connection with an operating terminal device comprises: 
acquiring gateway device information and issuing the gateway device information to a local area network, such that the operating terminal device connected to the local area network acquires the gateway device information and establishes the communication connection with the gateway device based on the gateway device information (paragraphs [0027] and [0030] describe the gateway records data used to identify connections, the gateway stores its IP address and port number for connecting with the content server).  

As for claim 18, Fan teaches an operating terminal device, comprising a memory, a processor, and a computer program that is stored in the memory and operable on the processor (paragraphs [0061]-[0062] describe a medium includes program code executed by a processor), wherein the processor, when executing the program, is caused to implement the method for transmitting data according to claim (paragraph [0061] describes the processor executes program code instructions to perform functions described in paragraphs [0027] and [0044]).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan et al. (US 9,829,947 B1), hereinafter Nagarajan in view of Fan (US 2017/0324988).

As for claim 1, Nagarajan teaches a method for transmitting data, applicable to a gateway device, the method comprising: 
receiving identification information sent by at least one display terminal device (col. 9, lines 53 and col. 10, lines 5-10 describes a user device sends a request for content to a content selection system, the request includes a device identifier);
a display content information being generated based on target display content of the at least one display terminal device, and the target display content of the at least one display terminal device being determined by the operating terminal device (col. 5, lines 41-65 and col. 10, lines 54 and col. 11, lines 1-10 describes the third-party content provider determines and selects content items to be presentation); and 
sending the display content information to the at least one display terminal device based on the identification information of the at least one display terminal device, such that the at least one display terminal device performs display based on the display content information (col. 10, lines 54-64 describe the serving of content is performed by the content selection system, the third-party content provider specifies that a content item or a set of content items should be selected and served to user device having device identifiers associated with a certain language, a certain operating system, a certain web browser, etc.; col. 16, lines 13-16 describe data that display the selected content item is outputted and presented on a display of the user device).  
Nagarajan fails to teach
establishing a communication connection with an operating terminal device, and 
acquiring display content information of at least one display terminal device from an operating terminal device.
However, it is well known in the art, to implement a gateway to request for content from a content server, as evidenced by Fan.
Fan discloses
establishing a communication connection with an operating terminal device (paragraph [0027] describes when a rendering device sends a request for a selected content to a content server via a gateway, two TCP connections are established, one of the is a connection between the gateway and the content server), and 
acquiring display content information of at least one display terminal device from an operating terminal device (paragraphs [0032] and [0063] describe the gateway receives data of the content and sends the requested content from the content server to the rendering device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Fan for having a gateway that establishes network connections with a content provider. The teachings of Fan, when implemented in the Nagarajan system, will allow one of ordinary skill in the art to distribute content received from a content provider to a display device. One of ordinary skill in the art would be motivated to utilize the teachings of Fan in the Nagarajan system in order to forward data packets of a data session for the requested media content to different rendering devices without the need to change payload data, the gateway that receives a request for content from a rendering device only needs to change source device’s IP address and port number and destination device’s IP address and port number corresponding to the gateway and the rendering device that sent the request for content (Fan: paragraph [0025]).

As for claim 3, Nagarajan teaches wherein the display content information is related to the identification information of the display terminal device (Nagarajan: col. 17, lines 5-14 describes content is provided based on parameters received from the user device).
Nagarajan fails to teach sending display content information to at least one display terminal device based on an identification information of the at least one display terminal device comprises: 
sending the display content information to the display terminal device corresponding to the related identification information of the display terminal device.  
However, it is well known in the art, to send requested content to a device using the device’s identifier, as evidenced by Fan.
Fan discloses
sending display content information to at least one display terminal device based on an identification information of the at least one display terminal device comprises: 
sending the display content information to the display terminal device corresponding to the related identification information of the display terminal device (paragraphs [0027]-[0028] and [0032] and [0055] describe the gateway establishes connections and stores a render device’s IP address and port number (i.e. device’s identification information) and the rendering receives data stream of the requested content from the content server via the gateway).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Fan for having a gateway that establishes network connections with a content provider. The teachings of Fan, when implemented in the Nagarajan system, will allow one of ordinary skill in the art to distribute content received from a content provider to a display device. One of ordinary skill in the art would be motivated to utilize the teachings of Fan in the Nagarajan system in order to transmit data packets of a data session for the requested media content to a target rendering device.

As for claim 6, Nagarajan teaches all the limitations set forth above except wherein establishing a communication connection with an operating terminal device comprises: 
acquiring gateway device information and issuing the gateway device information to a local area network, such that the operating terminal device connected to the local area network acquires the gateway device information and establishes the communication connection with the gateway device based on the gateway device information.  
However, it is well known in the art, to provide a gateway’s IP address and port number, as evidenced by Fan.
Fan discloses wherein establishing a communication connection with an operating terminal device comprises: 
acquiring gateway device information and issuing the gateway device information to a local area network, such that the operating terminal device connected to the local area network acquires the gateway device information and establishes the communication connection with the gateway device based on the gateway device information (paragraphs [0027] and [0030] describe the gateway records data used to identify connections, the gateway stores its IP address and port number for connecting with the content server).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Fan for having a gateway that establishes network connections with a content provider. The teachings of Fan, when implemented in the Nagarajan system, will allow one of ordinary skill in the art to distribute content received from a content provider to a display device. One of ordinary skill in the art would be motivated to utilize the teachings of Fan in the Nagarajan system in order to transmit data packets of a data session for the requested media content to a target rendering device.

As for claim 20, Nagarajan teaches a system for transmitting data (Fig. 8), comprising: 
a display terminal device (col. 21, lines 1-3 describes a user device, construed as a display terminal device); a gateway device (col. 21, lines 1-3 describe a content selection system, construed as a gateway device), configured to:
receive identification information sent by at least one display terminal device (col. 9, lines 53 and col. 10, lines 5-10 describes a user device sends a request for content to a content selection system, the request includes a device identifier);
acquire display content information of the at least one display terminal device from the operating terminal device (col. 3, lines 1-2 describe a content selection system selects a third-party content item; col. 5, lines 41-51 describe the third-party content provider presents content uses a content management account to control the selection and serving of the third-party content items, a menu is offered with different setting choices, the settings includes data related to battery level),
the display content information being generated based on a target display content of the at least one display terminal device (col. 5, lines 41-65 and col. 10, lines 54 and col. 11, lines 1-10 describes the third-party content provider determines and selects content items to be presentation); and the target display content of the at least one display terminal device being determined by the operating terminal device; and
send the display content information to the at least one display terminal device based on the identification information of the at least one display terminal device, such that the at least one display terminal device performs display based on the display content information (col. 10, lines 54-64 describe the serving of content is performed by the content selection system, the third-party content provider specifies that a content item or a set of content items should be selected and served to user device having device identifiers associated with a certain language, a certain operating system, a certain web browser, etc.; col. 16, lines 13-16 describe data that display the selected content item is outputted and presented on a display of the user device);
determine the target display content of the at least one display terminal device (col. 6, lines 1-11 describes the third-party content provider chooses to offer content of a ‘click to download’ type when the battery level of a particular user device is at a high battery level);
send the display content information of the at least one display terminal device by the gateway device to the at least one display terminal device (col. 20, lines 8-11 describes data to display the selected content item is outputted).
Nagarajan fails to teach 
establish a communication connection with an operating terminal device, and
the operating terminal device, configured to: 
establish the communication connection with the gateway device.
However, it is well known in the art, to send requested content to a device using the device’s identifier, as evidenced by Fan.
Fan discloses
establish a communication connection with an operating terminal device (paragraph [0025] describes the gateway device establishes a TCP connection with the content server), and
the operating terminal device, configured to: 
establish the communication connection with the gateway device (paragraph [0027] describes a TCP connection between the content server and the gateway is established); 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Fan for having a gateway that establishes network connections with a content provider. The teachings of Fan, when implemented in the Nagarajan system, will allow one of ordinary skill in the art to distribute content received from a content provider to a display device. One of ordinary skill in the art would be motivated to utilize the teachings of Fan in the Nagarajan system in order to transmit data packets of a data session for the requested media content to a target rendering device.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan (US 9,829,947 B1) and Fan (US 2017/0324988) in view of Shinohara et al. (US 2015/0088621), hereinafter Shinohara.

As for claim 2, the combined system of Nagarajan and Fan teaches all the limitations set forth above except wherein display content information is generated based on an operation instruction of an operating terminal device, the operation instruction being generated based on a target display content of at least one display terminal device determined on an operation interface.  
However, it is well known in the art, to provide instructions for displaying content at a displaying device based on its identifier, as evidenced by Shinohara.
Shihorana discloses
wherein display content information is generated based on an operation instruction of an operating terminal device (paragraph [0038] describes input device receives change instructions and transmit them to a signage server), the operation instruction being generated based on a target display content of  at least one display terminal device determined on an operation interface (paragraph [0049] describes paragraphs [0063]-[0065] and [0068] describe the input device provides change instruction to update the content of the advertising information of a signage terminal, the change instruction includes input information, the device ID for the signage terminal, the display content is changed from content C2 or C4 to “Recommended Product of the Day.”), the operation interface being generated based on the identification information of the at least one display terminal device (paragraph [0068] describes the input device’s transmitting unit transmits to the signage server input information of “Recommended Product of the Day”, the signage terminal’s ID and the input time).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shihorana for providing change instruction for displaying content of a signage terminal. The teachings of Shihorana, when implemented in the Nagarajan and Fan system, will allow one of ordinary skill in the art to change displayed content being displayed on a signage terminal. One of ordinary skill in the art would be motivated to utilize the teachings of Shihorana in the Nagarajan and Fan system in order to perform change of a content in conjunction with a display of a content of a signage terminal.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over  Nagarajan (US 9,829,947 B1) and Fan (US 2017/0324988) in view of Chung (US 2016/0048640) further in view of Shihorana (US 2015/0088621).

As for claim 4, the combined system of Nagarajan and Fan teaches all the limitations set forth above except
sending one of an operation interface and the identification information of the display terminal device to the operating terminal device, wherein the operation interface is generated based on the identification information of the display terminal device, and
configured to display to-be-determined target display content of the display terminal device corresponding to the identification information of the display terminal device; and 
20the identification information of the display terminal device is configured to enable the operating terminal device to generate the operation interface based on the identification information of the display terminal device.
However, it is well known in the art, to send a device’s properties to a server, as evidenced by Chung.
Chung discloses 
sending one of an operation interface and an identification information of a display terminal device to an operating terminal device (paragraphs [0045]-[0046] describe a terminal MAC address and resolution of a display are sent to a server).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Chung for receiving information associated with a terminal. The teachings of Chung, when implemented in the Nagarajan and Fan system, will allow one of ordinary skill in the art to verify a client’s registration. One of ordinary skill in the art would be motivated to utilize the teachings of Chung in the Nagarajan and Fan system in order to provide service to a client device using profile information of the client device.
The combined system of Nagarajan, Fan and Chung fails to teach
wherein an operation interface is generated based on an identification information of a display terminal device, and
configured to display to-be-determined target display content of the display terminal device corresponding to the identification information of the display terminal device; and 
20the identification information of the display terminal device is configured to enable the operating terminal device to generate the operation interface based on the identification information of the display terminal device.
However, it is well known in the art, to generate content for displaying at a display device, as evidenced by Shihorana.
Shihorana discloses
wherein an operation interface is generated based on an identification information of a display terminal device (paragraph [0089] describes updated content is distributed to a distributing unit, the distributing unit specifies the signage terminal of the distributing destination using the IP address and the MAC address corresponding to the device ID), and
configured to display to-be-determined target display content of the display terminal device corresponding to an identification information of the display terminal device (paragraph [0089] describes updated content is distributed to a distributing unit, device ID corresponding to the content to be updated of a content DB is used for the specification of the signage terminal, the distributing unit specifies the signage terminal of the distributing destination using the IP address and the MAC address corresponding to the device ID); and 
20the identification information of the display terminal device is configured to enable the operating terminal device to generate the operation interface based on the identification information of the display terminal device (paragraph [0065] describes the input device needs to notify, to the signage server, which display of signage terminal is to be updated, thus, the input device needs to transmit the device ID for identifying the signage terminal to the signage server before or simultaneously with the change instruction).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shihorana for providing change instruction for displaying content of a signage terminal. The teachings of Shihorana, when implemented in the Nagarajan, Fan and Chung system, will allow one of ordinary skill in the art to change displayed content being displayed on a signage terminal. One of ordinary skill in the art would be motivated to utilize the teachings of Shihorana in the Nagarajan, Fan and Chung system in order to perform change of a content in conjunction with a display of a content of a signage terminal.

As for claim 5, the combined system of Nagarajan, Fan and Chung teaches all the limitations set forth above except wherein acquiring the display content information of the at least one display terminal device comprises: 
sending the operation interface to the operating terminal device, such that the operating terminal device determines target display content corresponding to the to-be-determined target display content and generates an operation instruction for the target display content based on the target display content; and 
receiving the operation instruction sent by the operating terminal device, and 
generating the display content information based on the operation instruction.
However, it is well known in the art, to send a change instructions to a signage terminal, as evidenced by Shihorana.
Shihorana discloses wherein acquiring a display content information of at least one display terminal device comprises: 
sending an operation interface to an operating terminal device, such that the operating terminal device determines target display content corresponding to a to-be-determined target display content and generates an operation instruction for the target display content based on the target display content (paragraph [0038] describes the input device receives a change instruction of advertising information; paragraph [0064] describes the change instruction is input at the input device, the transmitting unit of the input device transmits the input change instruction to the signage server); and 
receiving an operation instruction sent by the operating terminal device (Shihorana: paragraph [0040] and [0042] describes the signage terminal receives the change instruction of the advertising information from the input device via the signage server), and 
generating the display content information based on the operation instruction (Shihorana: paragraph [0042] describes the signage terminal receives a content from the signage server and displays the received content).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shihorana for providing change instruction for displaying content of a signage terminal. The teachings of Shihorana, when implemented in the Nagarajan, Fan and Chung system, will allow one of ordinary skill in the art to change displayed content being displayed on a signage terminal. One of ordinary skill in the art would be motivated to utilize the teachings of Shihorana in the Nagarajan, Fan and Chung system in order to perform change of a content in conjunction with a display of a content of a signage terminal.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Nagarajan (US 9,829,947 B1) and Fan (US 2017/0324988) further in view of Yu et al. (US 2015/0295763), hereinafter Yu.

As for claim 7, the combined system of Nagarajan and Fan teaches wherein the gateway device information comprises an IP address of the gateway device, a network service port  (Fan: paragraph [0030] describes the gateway’s IP address and port number).
The combined system of Nagarajan and Fan fails to teach wherein a gateway device information comprises a version number.  
However, it is well known in the art, to provide a gateway version number, as evidenced by Yu.
Yu discloses wherein a gateway device information comprises a version number (paragraph [0056] describes the gateway information includes the software version number of the gateway).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Yu for providing a gateway’s information.  The teachings of Yu, when implemented in the Nagarajan and Fan system, will allow one of ordinary skill in the art to authorize a device. One of ordinary skill in the art would be motivated to utilize the teachings of Yu in the Nagarajan and Fan system in order to establish connection between a gateway and a terminal device.

Claims 9-11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Fan (US 2017/0324988) in view of Shinohara (US 2015/0088621).

As for claim 9, Fan teaches all the limitations set forth above except wherein determining a target display content of the at least one display terminal device comprises: 
providing an operation interface, the operation interface being generated based on identification information of at least one display terminal device and configured to display 21to-be-determined target display content of the display terminal device corresponding to an identification information of the display terminal device; and 
determining a target display content from the to-be-determined target display content through the operation interface.  
However, it is well known in the art, to provide display content to a device, as evidenced by Shinohara.
Shinohara discloses
providing an operation interface (paragraph [0065] describes the input device needs to notify, to the signage server, which display of signage terminal is to be updated, thus, the input device needs to transmit the device ID for identifying the signage terminal to the signage server before or simultaneously with the change instruction), the operation interface is generated based on an identification information of a display terminal device and configured to display 21to-be-determined target display content of the display terminal device corresponding to an identification information of the display terminal device (paragraph [0089] describes updated content is distributed to a distributing unit, the distributing unit specifies the signage terminal of the distributing destination using the IP address and the MAC address corresponding to the device ID, updated content is distributed to a distributing unit, device ID corresponding to the content to be updated of a content DB is used for the specification of the signage terminal, the distributing unit specifies the signage terminal of the distributing destination using the IP address and the MAC address corresponding to the device ID); and 
determining a target display content from the to-be-determined target display content through the operation interface (paragraph [0063] describes the updating of the display-content information of content C2 or C4 when the advertising content is displayed on the signage terminal, while the content C2 or C4 is displayed, the input device receives a change instruction to change the display of content C2 or C4 to “Recommended Product of the Day.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shihorana for providing change instruction for displaying content of a signage terminal. The teachings of Shihorana, when implemented in the Fan system, will allow one of ordinary skill in the art to change displayed content being displayed on a signage terminal. One of ordinary skill in the art would be motivated to utilize the teachings of Shihorana in the Fan system in order to perform change of a content in conjunction with a display of a content of a signage terminal.

As for claim 10, the combined system of Fan and Shihorana teaches wherein providing the operation interface comprises: providing the operation interface in one of the following ways: 
receiving the operation interface sent by the gateway device, the operation interface being generated by the gateway device based on the identification information of the display terminal device; and 
receiving the identification information of the display terminal device sent by the gateway device, and 
generating the operation interface based on the identification information of the display terminal device (Shinohara: paragraph [0065] describes the input device needs to notify, to the signage server, which display of signage terminal is to be updated, thus, the input device needs to transmit the device ID for identifying the signage terminal to the signage server before or simultaneously with the change instruction).  

As for claim 11, Fan teaches all the limitations set forth above except wherein sending a display content information of at least one display terminal device by a gateway device to the at least one display terminal device comprises: 
generating an operation instruction configured to determine a target display content of the at least one display terminal device, based on the target display content of the at least one display terminal device; and 
sending the operation instruction to the gateway device, such that the gateway device sends the display content information to the at least one display terminal device based on the operation instruction.  
However, it is well known in the art, to send content information that is displayed at a terminal device to a server, as evidenced by Shinohara.
Shinohara discloses wherein sending a display content information of at least one display terminal device by a gateway device to the at least one display terminal device comprises: 
generating an operation instruction configured to determine a target display content of the at least one display terminal device, based on the target display content of the at least one display terminal device (paragraph [0038] describes input device receives change instructions and transmit them to a signage server; paragraph [0049] describes paragraphs [0063]-[0065] and [0068] describe the input device provides change instruction to update the content of the advertising information of a signage terminal, the change instruction includes input information, the device ID for the signage terminal, the display content is changed from content C2 or C4 to “Recommended Product of the Day.”); and 
sending the operation instruction to the gateway device, such that the gateway device sends the display content information to the at least one display terminal device based on the operation instruction (paragraphs [0038]-[0040] and [0042] describe the input device sends the change instructions to the signage server which transmits the content to the signage terminal for displaying of the received content).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shihorana for providing change instruction for displaying content of a signage terminal. The teachings of Shihorana, when implemented in the Nagarajan and Fan system, will allow one of ordinary skill in the art to change displayed content being displayed on a signage terminal. One of ordinary skill in the art would be motivated to utilize the teachings of Shihorana in the Nagarajan and Fan system in order to perform change of a content in conjunction with a display of a content of a signage terminal.

As for claim 12, Fan teaches all the limitations set forth above except wherein sending a display content information of at least one display terminal device by a gateway device to the at least one display terminal device comprises: 
generating the display content information based on the target display content of the at least one display terminal device; and 
sending the display content information to the gateway device.  
However, it is well known in the art, to send content to a gateway device, as evidenced by Shinohara.
Shinohara discloses wherein sending a display content information of at least one display terminal device by a gateway device to the at least one display terminal device comprises: 
generating the display content information based on the target display content of the at least one display terminal device (paragraph [0063] while content C2 or C4 is displayed, the input device receives a change instruction to switch the display content C2 or C4 to “Recommended Product of the Day”, transmitting unit transmits the input change instruction to the signage server); and 
sending the display content information to the gateway device (paragraph [0038] describes the change instruction is transmitted to the signage server).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shihorana for providing change instruction for displaying content of a signage terminal. The teachings of Shihorana, when implemented in the Nagarajan and Fan system, will allow one of ordinary skill in the art to change displayed content being displayed on a signage terminal. One of ordinary skill in the art would be motivated to utilize the teachings of Shihorana in the Nagarajan and Fan system in order to perform change of a content in conjunction with a display of a content of a signage terminal.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Fan (US 2017/0324988) in view of Yu (2015/0295763).

As for claim 14, Fan teaches wherein the gateway device information comprises an IP address of the gateway device, a network service port  (Fan: paragraph [0030] describes the gateway’s IP address and port number).
Fan fails to teach wherein a gateway device information comprises a version number.  
However, it is well known in the art, to provide a gateway version number, as evidenced by Yu.
Yu discloses wherein a gateway device information comprises a version number (paragraph [0056] describes the gateway information includes the software version number of the gateway).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Yu for providing a gateway’s information.  The teachings of Yu, when implemented in the Fan system, will allow one of ordinary skill in the art to authorize a device. One of ordinary skill in the art would be motivated to utilize the teachings of Yu in the Fan system in order to establish connection between a gateway and a terminal device.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan (US 9,829,947 B1) in view of  Fan (US 2017/0324988) further in view of Yu (US 2015/0295763).

As for claim 15, Nagarajan and Fan teaches a gateway device, comprising a memory, a processor, and a computer program that is stored in the memory and operable on the processor (Fig. 8, processor 810, memory 815; col. 21, lines 46-55 describe a processor executes instructions stored in a main memory to perform functions), wherein the processor, when executing the computer program, is caused to implement the method for transmitting data according to claim 1.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan (US 9,829,947 B1) in view of Fan (US 2017/0324988)  and Yu (US 2015/0295763) further in view of Shinohara (US 2015/0088621).

As for claim 16, the combined system of Nagarajan, Fan and Yu teaches all the limitations set forth above except wherein a display content information is generated based on an operation instruction of an operating terminal device, the operation instruction being generated based on a target display content of at least one display terminal device determined on an operation interface, the operation interface being generated based on identification information of the at least one display terminal device.  
However, it is well known in the art, to provide content for display from an input device, as evidenced by Shihorana.
Shihorana discloses wherein display content information is generated based on an operation instruction of an operating terminal device (paragraph [0038] describes input device receives change instructions and transmit them to a signage server), the operation instruction being generated based on a target display content of  at least one display terminal device determined on an operation interface (paragraph [0049] describes paragraphs [0063]-[0065] and [0068] describe the input device provides change instruction to update the content of the advertising information of a signage terminal, the change instruction includes input information, the device ID for the signage terminal, the display content is changed from content C2 or C4 to “Recommended Product of the Day.”), the operation interface being generated based on the identification information of the at least one display terminal device (paragraph [0068] describes the input device’s transmitting unit transmits to the signage server input information of “Recommended Product of the Day”, the signage terminal’s ID and the input time).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shihorana for providing change instruction for displaying content of a signage terminal. The teachings of Shihorana, when implemented in the Nagarajan, Fan and Yu system, will allow one of ordinary skill in the art to change displayed content being displayed on a signage terminal. One of ordinary skill in the art would be motivated to utilize the teachings of Shihorana in the Nagarajan, Fan and Yu system in order to perform change of a content in conjunction with a display of a content of a signage terminal.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan (US 9,829,947 B1) in view of Fan (US 2017/0324988)  and Yu (US 2015/0295763) further in view of Chung (US 2016/0048640) and further in view of Shinohara (US 2015/0088621).


As for claim 17, the combined system of Nagarajan, Fan and Yu teaches all the limitations set forth above except wherein a processor is further configured to send one of an operation interface and the identification information of the display terminal device to the operating terminal device, wherein the operation interface is generated based on the identification information of the display terminal device, and
the operation interface is configured to display to-be-determined target display content of the display terminal device corresponding to the identification information of the display terminal device; and 
20the identification information of the display terminal device is configured to enable the operating terminal device to generate the operation interface based on the identification information of the display terminal device.
However, it is well known in the art, to send a device’s properties to a server, as evidenced by Chung.
Chung discloses 
wherein a processor is further configured to send one of an operation interface and an identification information of a display terminal device to an operating terminal device (paragraphs [0045]-[0046] describe a terminal MAC address and resolution of a display are sent to a server).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Chung for receiving information associated with a terminal. The teachings of Chung, when implemented in the Nagarajan, Fan and  Yu system, will allow one of ordinary skill in the art to verify a client’s registration. One of ordinary skill in the art would be motivated to utilize the teachings of Chung in the Nagarajan, Fan and Yu system in order to provide service to a client device using profile information of the client device.
The combined system of Nagarajan, Fan, Yu and Chung fails to teach
wherein an operation interface is generated based on an identification information of a display terminal device, and
the operation interface is configured to display to-be-determined target display content of the display terminal device corresponding to the identification information of the display terminal device; and 
20the identification information of the display terminal device is configured to enable the operating terminal device to generate the operation interface based on the identification information of the display terminal device.
However, it is well known in the art, to generate content for displaying at a display device, as evidenced by Shihorana.
Shihorana discloses
wherein an operation interface is generated based on an identification information of a display terminal device (paragraph [0089] describes updated content is distributed to a distributing unit, the distributing unit specifies the signage terminal of the distributing destination using the IP address and the MAC address corresponding to the device ID), and
the operation interface is configured to display to-be-determined target display content of the display terminal device corresponding to an identification information of the display terminal device (paragraph [0089] describes updated content is distributed to a distributing unit, device ID corresponding to the content to be updated of a content DB is used for the specification of the signage terminal, the distributing unit specifies the signage terminal of the distributing destination using the IP address and the MAC address corresponding to the device ID); and 
20the identification information of the display terminal device is configured to enable the operating terminal device to generate the operation interface based on the identification information of the display terminal device (paragraph [0065] describes the input device needs to notify, to the signage server, which display of signage terminal is to be updated, thus, the input device needs to transmit the device ID for identifying the signage terminal to the signage server before or simultaneously with the change instruction).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shihorana for providing change instruction for displaying content of a signage terminal. The teachings of Shihorana, when implemented in the Nagarajan, Fan, Yu and Chung system, will allow one of ordinary skill in the art to change displayed content being displayed on a signage terminal. One of ordinary skill in the art would be motivated to utilize the teachings of Shihorana in the Nagarajan, Fan, Yu and Chung system in order to perform change of a content in conjunction with a display of a content of a signage terminal.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over 35 U.S.C. 103 as being unpatentable over Fan (US 2017/0324988) in view of Shinohara et al. (US 2015/0088621), hereinafter Shinohara.

As for claim 19, Fan teaches all the limitations set forth above except wherein a processor is configured to: 
provide an operation interface, the operation interface being generated based on identification information of at least one display terminal device and configured to display to-be-determined target display content of the display terminal device corresponding to the identification information of the display terminal device; and
23determine the target display content from the to-be-determined target display content through the operation interface.  
However, it is well known in the art, to generate content for displaying at a display device, as evidenced by Shihorana.
Shihorana discloses
provide an operation interface (paragraph [0065] describes the input device needs to notify, to the signage server, which display of signage terminal is to be updated, thus, the input device needs to transmit the device ID for identifying the signage terminal to the signage server before or simultaneously with the change instruction), the operation interface being generated based on identification information of at least one display terminal device and configured to display to-be-determined target display content of the display terminal device corresponding to the identification information of the display terminal device (paragraph [0089] describes updated content is distributed to a distributing unit, the distributing unit specifies the signage terminal of the distributing destination using the IP address and the MAC address corresponding to the device ID;  updated content is distributed to a distributing unit, device ID corresponding to the content to be updated of a content DB is used for the specification of the signage terminal, the distributing unit specifies the signage terminal of the distributing destination using the IP address and the MAC address corresponding to the device ID), and
23determine the target display content from the to-be-determined target display content through the operation interface (paragraph [0063] describes the updating of the display-content information of content C2 or C4 when the advertising content is displayed on the signage terminal, while the content C2 or C4 is displayed, the input device receives a change instruction to change the display of content C2 or C4 to “Recommended Product of the Day”)
20One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shihorana for providing change instruction for displaying content of a signage terminal. The teachings of Shihorana, when implemented in the Nagarajan, Fan and Chung system, will allow one of ordinary skill in the art to change displayed content being displayed on a signage terminal. One of ordinary skill in the art would be motivated to utilize the teachings of Shihorana in the Nagarajan, Fan and Chung system in order to perform change of a content in conjunction with a display of a content of a signage terminal.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheng et al. (US 2021/0099833) teach automatic interpretation method
Du et al. (US 2022/0131942) teach method for transmitting data, gateway device and operating terminal device
Yuan (US 2015/0188998) teach transmitting and displaying screen content

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459